 D. H. FARMS CO. -53D. H. Farms Co.andUnitedDairyWorkers, Local83,,-Retail, -Wholesale and Department Store Union(AFL-CIO). Case 7-CA-8604July 9, 1971DECISION AND ORDERBy CHAIRMAN MILLER, Alm.. MEMBERS;FANNING AND BROWNUpon a charge filed on April 1, 1971, by UnitedDairyWorkers, Local 83, Retail,Wholesale andDepartment Store Union (AFL-CIO), herein, calledthe Union, and duly served on D. H. , Farms Co.,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 7, issued a complaint on April 8,1971, against Respondent, alleging thatRespondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5)- and (1) and Section 2(6) and (7) of theNational Labor Relations Act; as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 5, 1971,'following a, Board election in Case 7-RC-10046, theUnion was duly certified as the'exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;1 and-that, commencingon`. -oraboutMarch 18; 1971, and at all, timesthereafter, Respondent has refused, and continues, todate-to refuse,to bargain collectively with the-,Unionas the, exclusive -bargaining representative; althoughthe Union has requested and is requestingit to, do so.'On April 15, 1971, Respondent filed its answer to thecomplaint admitting in part, and denying in part,' theallegations in the complaint.-On April 26, 1971, counsel for the General Counselfiled directly with the _B,oard -a Motion for SummaryJudgment, characterized, as a Motion, for Judgmenton the Pleadings Subsequently; on May 4; 1971, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why ' theGeneral Counsel's Motion for Summary Judgmentshould not be granted: Respondent thereafter'filed aresponse to Notice To Show Cause, characterized asan Answer in opposition to General Counsel's Motionfor Judgment on the Pleadings.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,, theNational Labor Relations Board-has delegated itspowers in connection with this proceeding to-a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling,on ' theMotion for Summary JudgmentBy_ its denial of the Union's exclusive bargainingrepresentative status in its answer andby itsresponseto the Notice To. Show Cause,the Respondent israising againtthe issue of the,eligibility of some 19employees,who were laid off July 8, 1970,, to vote inthe representation election in which-theUnion'smajority.status was established.The record in Case 7-RC-10046 shows that, at thehearing held on August 3.1,1970,-the only issue raisedwas the eligibility of approximately 24 employees whowere laid' off on July 8, 1970.Although the Respon-dent argued that these employees had been laid offindefinitelywithout any reasonable expectancy ofrecall,the Regional Director, after careful evaluationof the record evidence,concluded,in-his Decision andDirection of Election of August 24,1970,that-the July8,.1970,layoff was intended to be temporaryin natureand that,the employees laid off at that time had, areasonable expectation of recall within,a reasonabletime in the future.Accordingly,- he found that theselaid-off, employees were eligible-to vote in the directedelection.,On September 8, 1970,theRespondent;filed aRequest-forReview based upon the Regional Direc-tor'sallegedly erroneous eligibility finding.TheBoard, on September 22, 1970,denied the request asraising no substantial issues warranting-review.The, election was conducted on September 23,197©.The tally of ballots revealed that of approximately, 57eligible voters,10 cast votes for, and,18 against, theUnion, with 20 ballots challenged.The Respondenthad challenged the ballots of 19 voters on the -groundthat they were permanently laid off with'no expectan-cy of recall. After investigating , the challenges, theActing Regional Director on October 9, 1970,issuedhis Supplemental Decision on Challenged Ballots andOrder in which he found that the Respondent wasattempting,through the challenge procedure, torelitigate the same issue fully litigated in the repre-sentation hearing and , resolved by the RegionalDirector.,He- also,found that,to the extent That theRespondent's evidence submitted during the investi-gation might arguably be considered "newly discov-ered,"itclearly did not warrant reversal .'of theRegional Director's findings.Accordingly,he over-1Official notice is taken of the record in the representation proceeding,1968);Golden Age Beverage Co.,167 NLRB 151;Intertype Co. v. Penello,Case 7-RC-10064, as the term "record' is defined in Secs. 102.68 and269 F:Supp 573 (D.C. Va., 1967);Follett Corp.,164 NLRB 398, enfd. 397102.69(f) of the Eoard'sRules and Regulations,Senes 8, as amended.SeeF.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA.LTV Eleetrosystems,Inc.,166'NtRB 938,'enfd. 388 F.2d 693(C.A. 4,192 NLRB No. 15 54DECISIONS OF NATIONAL, LABOR RELATIONS BOARDruled the, challenges Rand directed that,the challengedballots be opened and counted and, that a revised tallybe issued.On October',-23,' 1970,- the 'Respondent filed aRequest for Review contending 'that-the ActingRegional ;Director's eligibility o.determinationwasclearly erroneous and prejudicial to the rights of theunit employees, and the Respondent. On February 5,1971, the ; ,Board,.^denied the requestas. raising nosubstantialissueswarranting review..Subsequently, on-February 20,1971, the challengedballots were opened and counted and a revised tally ofballots'issued:. The revised- tally showed-that ofapproximately 57 eligible `voters, 48- cast ballots ofwhich 29- were for, and 19 against, the Union.Accordingly, the Regional Director, ,on' March 5,1911, certified the Union as the exclusive representa-tive of -all employees in, the appropriate unit for thepurposes of collective. bargaining.-In its response' to the Notice To Show Cause, theRespondent- requests- that theGeneralCounsel'sMotion for Summary Judgment be denied and thatthe case be remandedfor a hearing on new evidencewhich ' was not previously-available pertaining to theeligibility of,the laid-off-employees. The Respondentoffers Ito prove that the layoffs were permanent byshowing thatsince=July 8, 1970, only 2 of the 19 laid-off employees were recalled, that,the Respondent'swork force has remained at a consistent level, that itsmanpowerneedswill continue to remain constant foran indefinite period of time, and,that it does, notforesee ever"recalling,the remaining employees.Wedeny the Re'spondent's request. It is well-establishedBoard law that' the voting eligibility of laid-offemployees 'depends on their expectancy of reemploy-meilt'as of the date of the election 2 Assuming that-theevidence , in the 'Respondent's offerof proof wouldestablish that the laid-off employees have not nowbeen reemployed or "do-not now havea reasonableexpectancy of- recall in'thenearfuture, it could notimppugn -,' or invalidate the reasonableness of theconclusions of the Regional Director and-the ActingRegional'Director, to which the Board denied,review,that at, the time of the election the laid-off employeeshad a'reasonable expectancy of reemployment in thenear future and, therefore,were eligibleto vote.-It 'is",well " s' ettled that in the absence of newlydiscovered' 0'f' previously ;. unavailableevidence orspecial circumstancesa respondent in a proceedingalleging a violation of Section8(a)(5) isnot entitled torelitlgate- issueswhich were or could 'have beenIitlgatedin a prior representation proceeding.4?See, e.g.,,Snap-out Binding& Folding,Inc.,160 NLRB 161;M & SMorenci"Corporation,100 NLRB 1114;-FB.Rogers Silver Company,95NLRB 1430.3M & S Morenci Corporation,supraat1117;F.B.Rogers SilverAll issues raised by the Respondent inthisproceed-ing were,or,,could have been litigateddn;nthe: priorrepresentation proceeding,, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the `Board to reexamine the decisionmade in the representation proceeding. We thereforefind that- the 'Respondent -has' not raised any issuewhich is properly litigablein this unfair labor practiceproceeding.We shall, ,accordin_ gly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGSOF- FACTI.THE BUSINESSOF THE RESPONDENTAt all times material herein,-, the ; Respondent, I -aMichigan, corporation, with principal office and placeof businessof2755TooleyRoad, Howell, Michigan,hasp been,,^engaged in the manufacture, sale, anddistribution of disc reagents and in the processing ofanimal blood solutions.During the year ending December 31, 1970, , arepresentative period, Respondent, in the course andconduct of itsbusinessoperations,:_,purchasedi andcaused tobe transported and delivered at,its Howellplant goods and materials;valued in excess of $75,000of which goods and materials : valued in excess of$50,000' were transported and delivered to its Howell,Michigan, plant directly from outsidethe State .ofMichigan.During this same, representative period,Respondent manufactured, sold, and distributedat itsHowell, Michigan, plant products. valued in excess of$500,000 of which . products Valued in excess of$50,000 were shipped from said -plant directly topoints located outside the State of Michigan.-We find,:on the basiss of, the" ,foregoing, thatRespondentis,and 'has been- at all times materialherein; an employer^engaged,in commerce within themeaning ofSection 2(6) and (7) of the SAct, and that itwill effectuate the policies of the - Act to assertjurisdictionherein.II.THE LABOR ORGANIZATION INVOLVED''United DairyWorkers,Local83, Retail,Wholesaleand Department Store Union(AFL-CIO), is'a labororganization withinthe meaningof- Section2(5) of, theAct.Company, supraat 1432. '" '4 SeePittsburgh Plate GlassCo. v. N .L R. B,;313 US." 146— 162(1941);Rules and Regulations of the Board,Sees. 102.67(f) and 102.69(c). D. H. FARMS CO.55r,III,THE UNFAIR LABOR PRACTICESA.The 'Representation Proceeding1.The unit'The following employees of the Respondent consti-tutea unit-, appropriate for collective-bargainingpurposes, within,the meaning of Section 9(b) of theAct:All production and maintenance employees,includinganimal care employees, employed by theRespondent at its plant located at 2755 TooleyRoad, Howell, Michigan, but excluding officeclerical employees and guards and supervisors asdefined in the Act.,2.The certificationOn September 23,1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the ^ supervision of the RegionalDirector- for Region 7, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 5, 1971, and the Unioncontinues to be, such `exclusive representative' withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 12,197 1, and at alltimes thereafter, the Union has requested the, Respon-dent to bargain collectively with it as the exclusivecollective--bargaining representative of all the employ-ees inthe above-described unit, Commencing on orabout March 18,,1971,,and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative, for collectivebargaining of all employees in said unit.Accordingly, wee find that the Respondent has , sinceMarch 18, 1,971, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in, the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States-and tend to leadto labor disputes burdening and obstructing. com-merce and the free flow of commerce.V. THEREMEDYHaving found that Respondent has engaged in andisengaging, in- unfair labor practices within themeaning of Section 8(aX5) and (1),of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the- Union as theexclusive representative of, all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas `beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419,1421, enfd. 350 F.2d 57 (C.A.10).The Board, upon the-basis of the foregoing facts andthe entirerecord,makes thefollowing:CONCLUSIONS OF LAW-1.D. H. Farms Co. is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2.United Dairy Workers, Local-83;Retail -Whole-sale and Department Store Union (AFL-CIO), is alabor organization within the meaning of Section 2(5)of the Act. ,3.All productionand maintenanceemployees,includinganimalcare employees,;employed -by_ theRespondent at its plant located at2755Tooley Road,Howell,Michigan, but excluding, office clericalemployees and, guards and supervisors as defined inthe,Act constitute ,a unit appropriate for the,purposesof collective bargaining within the meaning of Section9(b) of the. Act.'4.SinceMarch 5, 1971, the above-named labororganization, has been and now is the-certified andexclusive representative of all employees in theaforesaid appropriate unit for-the purpose of collec-tive bargaining within the meaning,of Section 9(a)-ofthe Act.5. ; By refusing on or ,about March 18,1911, and atall times thereafter, to bargain _collectively, with, theabove-named labor organization as - the exclusivebargaining representative of, all, the employees of 56DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent in 'the' appropriate unit, Respondent hasengaged in and-is engaging in unfair°labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of ' the rights guaranteed to them inSection' 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaningof Section 8(a)(1)of the Act.,7.The aforesaid unfair labor practices are unfairlabor practices' affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the, National LaborRelationsAct, ,as amended, the- National LaborRelations Board hereby orders that Respondent, D.H., Farms Co., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with United Dairy Workers, Local 83,Retail,Wholesale and Department Store Union(AFL-CIO), as the exclusive bargaining representa-tive of its employees in the following appropriate unit:All production and, maintenance employees,including animal care employees, employed by theRespondent at its plant located at 2755 'TooleyRoad, ; Howell,Michigan, but excluding officeclerical employees and guards and supervisors" asdefined`in^the Act., -(b) In any' like or related manner-interfering with,restraining, or coercing employees- in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate'the policies of the Act:(a)Upon request, bargain withE the above=namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect-to'rates of pay, wl%ages, -hours, and other termsand conditions of employment, and, if an understand-ing is, reached, embody such understanding in asigned agreement.(b) Post at its Howell, Michigan,`plant copies of theattached notice marked "Appendix." 5 Copies of saidnotice, on forms provided by the Regional -Directorfor Region 7, after beiing-duly'signed by Respondent'srepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60, consecutive days 'thereafter, in conspicuoustaken by Respondent to insure That saidz notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that the Board's, Order is enforced by a Judgment of aUnited States Court of Appeals,the words m-the dotice readmg "Posted" byOrder of the National Labor Relations Board"shall be- changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board."APPENDIXNOTICE TO EMPLOYEES -POSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United, States GovernmentWE WILL NOT refuse, to bargain collectivelyconcerning rates of pay, wages,,hours, and otherterms and conditions of employment with UnitedDairy Workers, Local -83, Retail, Wholesale andDepartment Store Union (AFL-CIO), as theexclusive representative of the employees in thebargaining unit described below.Wn WILL NOT -in any like or related mannerinterfere' with, restrain, or coerce our-employeesinthe exercise of the rights, guaranteed them bySection 7'of'the Act.,,WE WILL, upon request,_bargain with the abovo-naxned'Union, as the exclusive representative of gallemployees in the bargainingunit described below,with respect to rates of pay,- wages; hours, andother terms and conditions of employment; and, ifan understanding is reached, embody such' under-standing in a signed agreement. The bargainingantis:All production and maintenance employ=ees,, including animal' care employees, em=ployed by the Respondent at its plant locatedat 2755 Tooley Road, Howell, Michigan,=butexcludingofficeclericalemployees andguards, and supervisors as defined in the Act.D. H. FARMS Co.(Employer)places, including all places where notices to employ-Dated ' 'Byees are customarily posted. Reasonable steps shall be(Representative) '(Title) D. H. FARMS CO.This isanofficial- notice andmustnotbedefaced byanyone.Thisnotice must remain posted-for 60 consecutivedays fromthe date of posting and mustnot bealtered,defaced, or coveredby anyother material.57Any questionsconcerningthis noticeor compliancewith its provisions may be directed to the,Board'sOffice, 500 BookBuilding,1249Washington Boule-vard, Detroit,Michigan 48226, Telephone 313-226-3200.